Name: Commission Regulation (EEC) No 2326/86 of 24 July 1986 amending Regulation (EEC) No 3598/83 in the matter of the list of representative wholesale markets and ports for fishery products
 Type: Regulation
 Subject Matter: trade policy;  fisheries
 Date Published: nan

 25 . 7 . 86 Official Journal of the European Communities No L 202/23 COMMISSION REGULATION (EEC) No 2326/86 of 24 July 1986 amending Regulation (EEC) No 3598/83 in the matter of the list of representative wholesale markets and ports for fishery products Whereas the representative markets and ports of the Azores and Madeira regions for tuna should be added to the list ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by the Act of Accession of Spain and Portugal, and in particular Articles 11 (4), 15 (4) and 17 (6) thereof, Whereas the list of representative wholesale markets and ports was fixed by Commission Regulation (EEC) No 3598/83 of 20 December 1983 on the notification of prices and fixing the list of representative wholesale markets and ports for fishery products (2), as last amended by Regulation (EEC) No 3473/85 (3) ; Whereas experience has shown that in the above ­ mentioned list the representative ports and markets for Atlantic sardines should be distinguished from those for Mediterranean sardines, and those for mackerel should be distinguished from those for Spanish mackerel ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3598/83 is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 July 1986. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (&gt;) OJ No L 379, 31 . 12 . 1981 , p. 1 . (2) OJ No L 357, 21 . 12 . 1983, p . 17 . (3) OJ No L 333, 11 . 12. 1985, p . 10 . No L 202/24 Official Journal of the European Communities 25 . 7 . 86 ANNEX 'ANNEX REPRESENTATIVE WHOLESALE MARKETS AND PORTS FOR FISHERY PRODUCTS I. Products listed in Annex I (A) to Regulation (EEC) No 3796/81 1 . Herrings Boulogne-sur-Mer the combined markets of Bremerhaven/Cuxhaven the combined markets of Fehmarn/Kiel/Maasholm the combined markets of Hirtshals/Skagen Killybegs Lerwick the combined markets of Mallaig/Oban/Ullapool/Stornoway Rossaveal the combined markets of Scheveningen/IJmuiden 2. Sardines (a) Atlantic La Turballe $aint-GuÃ ©nolÃ © Santa Eugenia de Riveira Sada Vigo Matosinhos Peniche Figueira da Foz OlhÃ £o PortimÃ £o (b) Mediterranean Kavala the combined markets of Ancona/Cesenatico the combined markets of Chioggia/Porto Garibaldi Marseille Patras Port-Vendres Salerno Salonique Sciacca SÃ ©te Trapani Viareggio Castellon Tarragona 3 . Dogfish Boulogne-sur-Mer the combined markets of Bremerhaven/Cuxhaven Fleetwood Grimsby IJmuiden Lorient Lowestoft Ostende Lisboa Sesimbra NazarÃ © Matosinhos Figueira da Foz PortimÃ £o 4: Redfish Boulogne-sur-Mer the combined markets of Bremerhaven/Cuxhaven Ostende 25. 7. 86 Official Journal of the European Communities No L 202/25 5 . Cod the combined markets of Aberdeen/Peterhead Boulogne-sur-Mer the combined markets of Bremerhaven/Cuxhaven the combined markets of Heiligenhafen/Kiel the combined markets of Esbjerg/ThyborÃ ¸n the combined markets of Grimsby/Hull Howth IJmuiden Ostende San Sebastian La CoruÃ ±a Vigo 6. Saithe Boulogne-sur-Mer the combined markets of Aberdeen/Peterhead the combined markets of Bremerhaven/Cuxhaven the combined markets of Grimsby/Hull the combined markets of Hirtshals/Skagen IJmuiden Lorient 7. Haddock the combined markets of Aberdeen/Peterhead Boulogne-sur-Mer the combined markets of Bremerhaven/Cuxhaven the combined markets of Grimsby/Hull the combined markets of Hanstholm/ThyborÃ ¸n IJmuiden Killybegs Lorient Ostende 8 . Whiting the combined markets of Aberdeen/Peterhead Boulogne-sur-Mer IJmuiden Lorient 9 . Ling the combined markets of Aberdeen/Peterhead the combined markets of Bremerhaven/Cuxhaven IJmuiden Lorient Newlyn Ostende 10. Mackerel Boulogne-sur-Mer Castletownbere Concarneau Douarnenez Falmouth the combined markets of Hirtshals/Skagen IJmuiden Killybegs the combined markets of Mallaig/Ullapool Newlyn PirÃ ©e Plymouth Bermeo La CoruÃ ±a Vigo OlhÃ £o SetÃ ºbal Matosinhos PortimÃ £o Peniche No L 202/26 Official Journal of the European Communities 25. 7. 86 11 . Spanish mackerel Punta Umbria Adra OlhÃ £o SetÃ ºbal Matosinhos PortimÃ £o Peniche 12. Anchovies the combined markets of Ancona/Cesenatico the combined markets of Chioggia/Porto Garibaldi Kavala Patras PirÃ ©e Port-Vendres Saint-Jean-de-Luz Salerno Salonique Sciacca Trapani Viareggio Adra Barbate Bermeo Quetaria Tarragona Figueira da Foz Matosinhos PortimÃ £o SetÃ ºbal OlhÃ £o 13. Plaice the combined markets of Esbjerg/ThyborÃ ¸n Lowestoft Hamburg IJmuiden * Zeebrugge Figueira da Foz PÃ ³voa do Varzim Matosinhos 14. Hake Ayr La Rochelle Lorient La CoruÃ ±a MarÃ ­n Vigo Pasajes OndarrÃ ³a Algeciras OlhÃ £o Matosinhos Lisboa PÃ ³voa do Varzim SetÃ ºbal 1 5. Megrim Concarneau Le Guilvinec Douarnenez IJmuiden the combined markets of Aberdeen/Peterhead Newlyn OndÃ ¡rroa La CoruÃ ±a Vigo PÃ ³voa de Varzim Matosinhos Figueira da Foz 25. 7. 86 Official Journal of the European Communities No L 202/27 16 . Ray's bream Vigo Santa Eugenia de Riveira Sesimbra OlhÃ £o SetÃ ºbal Lisboa 17 . Anglerfish Concarneau Le Guilvinec Lorient Zeebrugge IJmuiden the combined markets of Aberdeen/Peterhead Newlyn OndÃ ¡rroa AvilÃ ©s La CoruÃ ±a Vigo MarÃ ­n Peniche Matosinhos Lagos PÃ ³voa do Varzim Sesimbra Figueira da Foz Vila Real de Santo AntÃ ³nio II . Products listed in Annex I (D) to Regulation (EEC) No 3796/81 Shrimps (Crangon crangon) the combined markets of Cuxhaven/Dorum/Spieka/Wremen Den Oever Husum Zeebrugge III . Products listed in Annex I (E) to Regulation (EEC) No 3796/81 Edible crabs (Cancer pagurus) River Dart Morlaix Brest DÃ ©partement de la VendÃ ©e Norway lobster (Nephrops norvÃ ©giens) Kilkeel Mallaig North Shields Hirtshals/Skagen Le Guilvinec Saint GuÃ ©nolÃ © Loctudy Zeebrugge La CoruÃ ±a Marin Huelva Vila Real de Santo AntÃ ³nio PortimÃ £o OlhÃ £o SetÃ ºbal IV. Products listed in Annex II (A) to Regulation (EEC) No 3796/81 1 . Sardines (Sardina pilebardus) the combined markets of Concarneau/Douarnenez the combined markets of Bayonne/Saint-Jean-de-Luz Kavala Salonique 2. Sea-bream of the species Dentex dentex Anzio and Pagellus spp. Bari San Benedetto del Tronto PirÃ ©e No L 202/28 Official Journal of the European Communities 25. 7. 86 V. Products listed in Annex II (B) to Regulation (EEC) No 3796/81 1 . Squid (Loligo spp.) Anzio Bari San Benedetto del Tronto Piree 2. Squid ( Todarodes sagittatus) Vigo La CoruÃ ±a Anzio Bari San Benedetto del Tronto Piree Vigo La CoruÃ ±a Anzio Bari San Benedetto del Tronto 3. Squid (Illex spp.) Piree 4. Cuttlefish of the species Sepia officinalis, Rossia macrosoma, Sepiola rondeleti Vigo La CoruÃ ±a Anzio Bari San Benedetto del Tronto PirÃ ©e 5 . Octopus Anzio Bari Piree San Benedetto del Tronto VI . Products listed in Annex III to Regulation (EEC) No 3796/81 All species of tunny Audierne Le Havre Cagliari Camaret Concarneau Douarnenez Saint-Jean-de-Luz Trapani Bermeo Guetaria Pasajes Algeciras CÃ ¡diz Villagarcia de Arosa La CoruÃ ±a Funchal (Madeira) Ponta Delgada (SÃ £o Miguel, Azores) SÃ £o Roque/Madalena (Pico, Azores) Horta (Faial, Azores).'